Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, identifying a specific part composed of a plurality of significant pixels in the mixed-color test image, identifying a color vector of a color of the specific part in the mixed-color test image and a color of a reference area including a periphery of the specific part to the other, and determining which of a plurality of image creating portions is the cause of the image defect based on the color vector identified from the mixed-color test image.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE PROCESSING METHOD AND APPARATUS DETERMING CAUSE OF IMAGE DEFECT BASED ON MIXED COLOR TEST IMAGE---.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
JP 2017083544 A discloses an image processing apparatus acquiring image characteristic information of image data obtained by reading an output (printed) image, estimating the fault location of image processing apparatus using the acquired image characteristic information acquired, determining image conditions using estimated result, and setting the image that should be output based on the image conditions (abstract).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tanaka et al (US 20220206424 A1) disclose a plurality of processing modules of the CPU 80 that include, for the execution of the image defect determination process, a feature image generating portion 8c, a specific part identifying portion 8d, a color vector identifying portion 8e, a periodicity determining portion 8f, a pattern recognizing portion 8g, and a noise point determining portion 8h (see par. 72 and FIG. 2). The color vector identifying portion 8e, the periodicity determining portion 8f, and the pattern recognizing portion 8g execute a process to determine the causes of the image defects, by using the first feature image g21, the second feature image g22, and the third feature image g23 corresponding to the mixed-color test images (see par 332 and FIG. 6).  This application is by the same inventors assigned to the same assignee with the same foreign priority date.


Miyamoto et al (US 20220206425 A1) disclose the original test image g01 and the test image g1 are each a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. The original test image g01 and the test image g1 are each a mixed-color halftone image that is generated by combining four uniform single-color halftone images that correspond to all developing colors used in the image forming device 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 is a particular target for identifying the image defect. The test image g1 in the present embodiment is an example of a mixed-color test image. The plurality of processing modules of the CPU 80 further include, for the execution of the image defect determination process, a feature image generating portion 8c, a specific part identifying portion 8d, a color vector identifying portion 8e, a periodicity determining portion 8f, and a pattern recognizing portion 8g (see FIG. 2). See par. 68-70. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Morimoto et al (US 20220207701 A1) disclose the original test image g01 and the test image g1 are mixed-color halftone images synthesized from a plurality of uniform single-color halftone images respectively corresponding to a plurality of developing colors of the image forming apparatus 2. The plurality of single-color halftone images are those formed uniformly at reference halftone densities respectively set in advance. The original test image g01 and the test image g1 are mixed-color halftone images synthesized from four uniform single-color halftone images respectively corresponding to all the developing colors of the image forming apparatus 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 serves as an object in which the image defects are to be identified. The test image g1 in the present embodiment is an example of a mixed-color test image. See par. 64-65. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Tanaka et al (US 20220207702 A1) disclose the test image g1 is a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. For example, the original test image g01 and the test image g1 are each a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. The original test image g01 and the test image g1 are each a mixed-color halftone image that is generated by combining four uniform single-color halftone images that correspond to all developing colors used in the image forming device 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 is a particular target for identifying the image defect. The test image g1 in the present embodiment is an example of a mixed-color test image. See par. 78-80. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Hamabe et al (US 20220207703 A1) disclose the original test image g01 and the test image g1 are each a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. The original test image g01 and the test image g1 are each a mixed-color halftone image that is generated by combining four uniform single-color halftone images that correspond to all developing colors used in the image forming device 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 is a particular target for identifying the image defect. The test image g1 in the present embodiment is an example of a mixed-color test image. See par. 78-79. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Miyamoto et al (US 20220207704 A1) disclose the test image g1 is a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. For example, the original test image g01 and the test image g1 are each a mixed-color halftone image that is a combination of a plurality of uniform single-color halftone images that correspond to the plurality of developing colors used in the image forming device 2. The plurality of single-color halftone images are each formed uniformly with a predetermined halftone reference density. The original test image g01 and the test image g1 are each a mixed-color halftone image that is generated by combining four uniform single-color halftone images that correspond to all developing colors used in the image forming device 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 is a particular target for identifying the image defect. The test image g1 in the present embodiment is an example of a mixed-color test image. See par. 75-77. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Miyamoto et al (US 20220207705 A1) discloses the original test image g01 and the test image g1 are mixed-color halftone images synthesized from a plurality of uniform single-color halftone images respectively corresponding to a plurality of developing colors of the image forming apparatus 2. The plurality of single-color halftone images are those formed uniformly at reference halftone densities respectively set in advance. The original test image g01 and the test image g1 are mixed-color halftone images synthesized from four uniform single-color halftone images respectively corresponding to all the developing colors of the image forming apparatus 2. In the test print process, one test output sheet 9 including one original test image g01 is output. Accordingly, one test image g1 corresponding to the original test image g01 serves as an object in which the image defects are to be identified. The test image g1 in the present embodiment is an example of a mixed-color test image. See par. 66-67. This application is by the same inventors assigned to the same assignee with the same foreign priority date.

Nishizawa et al (US 11201970 B2) disclose reading a test image, the test image having a determination image formed by overlapping a plurality of colors and a plurality of reference images formed with each of a plurality of reference colors, and determining a first color value of each of the plurality of reference colors based on a reading result of the reference images, determining a second color value of a plurality of pixels included in the determination image based on a reading result of the determination image, and determining whether an image defect has occurred based on an angle of a second vector corresponding to the second color value of the plurality of pixels with respect to a first vector corresponding to the first color value of each of the plurality of reference colors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
16 July 2022